United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
PENITENTIARY, Lompoc, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2086
Issued: July 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 11, 2010 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated May 25, 2010 which affirmed a decision
granting appellant a schedule award.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. On October 27, 2009
OWCP granted appellant a schedule award for three percent impairment of the left and right
arms. Appellant requested a telephone hearing which was held on March 15, 2010. The record
indicates that, after the hearing, appellant submitted additional evidence that included an April 1,
2010 report from Dr. Michael J. Behrman, M.D., and an April 4, 2010 report from Dr. Martin
Fritzhand, M.D. These documents were received by OWCP on April 30, 2010 and April 15,
2010 respectively. In her May 25, 2010 decision, the hearing representative affirmed the
October 27, 2009 OWCP decision and noted that additional evidence, an April 20, 2010 report
from Dr. Behrman and a May 6, 2010 report from Dr. Dennis B. Phelps, M.D., was received.
She did not note receipt or consideration of the April 1, 2010 report from Dr. Behrman and the
April 4, 2010 report from Dr. Fritzhand. Dr. Behrman’s April 1, 2010 report provided
1

41 ECAB 548 (1990).

examination findings and Dr. Fritzhand’s report provided an impairment rating in accordance
with the American Medical Association, Guides to the Evaluation of Permanent Impairment.
The Board finds that OWCP, in its May 25, 2010 decision, did not review the April 1,
2010 report from Dr. Behrman or the April 4, 2010 report from Dr. Fritzhand that was received
by OWCP on April 15 and April 30, 2010. For this reason, the case will be remanded to OWCP
to enable it to properly consider all the evidence submitted at the time of the May 25, 2010
decision. Following such further development as OWCP deems necessary, it shall issue an
appropriate decision on the merits of the claim.
IT IS HEREBY ORDERED THAT the May 25, 2010 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: July 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

